Title: To Benjamin Franklin from John Shaffer, 14 October 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris th 14 8br 83
          
          The few lines that your Exelency was Kind Enough to honour me with you Reproch me in Saing that if I had my liberty I would do Somthing that would bring me to the weelle or gallos— No Sir Notwith Standing my unhappy Situation I Niver diviated from the presinplas of honour. No doubt but your Exelency has bean informed that I have Contracted a Numbre of Depts in Paris belive me Sir that I Niver Contracted for one farthing personaley but unfortunately trusted my Signeture to a Person who Niver gave me one [Sum?]. Not only that he Dressed up a man Saing that it was Mr Shaffer in order to impose upon the Merchants— I am allso informed that a Numbre of Complaints have bean made against me to you belive me Sir it is without Ever Knowing me, and I defy all Paris to prove that

I Ever Contracted for a farthing—but unfortunately trusted my Signeture without having Recved the valour.
          If the fealing of humanety will Not urge you to do Somthing in my feavour After being Convinced of my inosance I Shall be the most unfortunate of Mankind— The Avocat who interesst him Self Without interest will Explain to your Exelency the inosance of my Cause you will See that I do Not impose upon you and affter Knowing my Positeon will Not Refuse to Reclame an unfortunate Countryman As you accuse me with Not telling the truth the Gentelman who is a man Very Respactable will Prove what I say to be true if I Should have the good fortune onst more to be Relived from my Confin[?]ment if I Should be oblidged to walek afoot to the first See Port in order to go To my Native home I will live Paris th moment I get out of Prison you Depend upon it.
          If your Exelency will Not Refuse the Request that my Avocat will ask you the Justise will Return me what the have Sised wich is my waches buckels 1800 Livers in good bills one of wich is upon you wich I will Return you in Payments as it is Near the Sum I owe you. I have No other Person in this Country whom I can Claim to be of Servise to me. Theirefore hope you will Not Refuse me the feavour and belive me to be with Respect your Exelencys Most Obedent and very humble Servant
          
            J Schaffer
            His Exelency le Doctre Frankline
          
        